DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 5/16/2019 has been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least four side wall panels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending this claim to depend on claim 2 for proper antecedent basis.
Claim 17 recites the limitations of:
"the first top side rail assembly”
“the second top end rail assembly”
There is insufficient antecedent basis for these limitations in the claim.  The Examiner suggests amending this claim to depend on claim 15 for proper antecedent basis.
Claim 18 recites the limitation "each of the plurality of support members" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending this limitation to be “each of the plurality of leg members” for proper antecedent basis.
Claims 19-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,739,759 to Mendes et al. (hereinafter Mendes) in view of U.S. Patent 6,434,767 to Welsh, Jr (hereinafter Welsh).
As per claim 1
a playard frame (see Fig. 2, [200]: playard) comprising:
a top frame assembly (see Fig. 2, [202]: upper horizontal frame members); and
a plurality of support members (see Fig. 2, [210]: vertical frame members) operably coupled to the top frame assembly and extending down from the top frame assembly (see Fig. 2);
a top rail soft goods (see Fig. 1, [230]: side wall/fabric material portion) disposed about at least a portion of the top frame assembly (see Fig. 1, upper horizontal frame members [202] are covered with fabric material [230], see also col. 9, lines [61-67] through col. 10, lines [1-7]); 
a plurality of soft goods panels comprising at least one side wall panel (see Fig. 2, [206]: fabric portion forming side walls) and a floor panel (see Fig. 2, [207]: fabric portion forming floor); 
a first partial bassinet base (see Fig. 1, 3-5, [100/102]: bassinet assembly head end portion) permanently coupled to a first portion of the top rail soft goods (see Fig. 3-5, head end part of bassinet assembly [100] attached to [230] via zipper teeth [130/205]); and
a second partial bassinet base (see Fig. 1, 3-5, [100/102]: bassinet assembly foot end portion) permanently coupled to a second portion of the top rail soft goods (see Fig. 3-5, foot end part of bassinet assembly [100] attached to [230] via zipper teeth [130/205])
Mendes, however, does not teach the following which is described by Welsh:  the second partial bassinet base removably coupled to the first partial bassinet base (see 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mendes with these aforementioned teachings of Welsh to have provided the bassinet of Mendes in a foldable/two piece form with removably coupling portions to allow for easier deconstruction of a bassinet when not in use.
As per claim 2, Mendes as modified by Walsh teach all the limitations as described in the above rejection of claim 1, and additionally Mendes teaches:  wherein the first partial bassinet base comprises four sides (see Fig. 1, bassinet [100] has four sides), wherein a first side, a second side, and a third side of the first partial bassinet base are permanently coupled to the first portion of the top rail soft goods (see Fig. 3-5, sides of bassinet [103] can be permanently connected via buckles [140]) and wherein a fourth side comprises a first zipper chain (see Fig. 3-5, [130]: zipper teeth, the Examiner notes that while all sides have buckles [140] at least one side also has zipper teeth [130]).
As per claim 4 (as best understood), Mendes as modified by Walsh teach all the limitations as described in the above rejection of claim 1, and additionally Mendes teaches: wherein the at least four side wall panels and the floor panel define a child containment area (see Fig. 1, side walls [206] and floor [207] form a child containment area), wherein the first partial bassinet base extends across only a portion of the child containment area (see Fig. 1, head portion or entire bassinet [100] is smaller in dimension/area than the total area of walls [206] and thus bassinet [100] being .

Claims 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0146796 to Longenecker et al. (hereinafter Longenecker) in view of U.S. Patent 7,739,759 to Mendes.
As per claim 10, Longenecker teaches:  A playard (see Abstract: “foldable frame for a child play yard”) comprising:
a playard frame (see Fig. 1, [10]: crib frame) comprising:
a top frame assembly (see Fig. 1, [12]: upper frame) comprising:
a plurality of top rail members (see Fig. 1, [13/15]: side/end upper frame members); and
a plurality of spring-biasing mechanisms (see Fig. 1, [16]: folding hinge has leg biasing mechanism [90] and [92] spring); and
a plurality of support members (see Fig. 1, [14]: leg members), each of the plurality of support members operably coupled to one of the plurality of spring-biasing mechanisms and extending down from the top frame assembly (see Fig. 1, four leg members [14] extend downwardly from folding hinges [16] at each corner), wherein each of the plurality of support members pivots with respect to the top frame assembly from a use configuration (see Fig. 1) to a stored configuration (see Fig. 4) and wherein each of the plurality of support members is spring-biased into one of the use configuration or the stored configuration by one of the plurality this arrangement enables the biasing mechanism to urge the leg member toward either the first or second configuration once the leg member is moved away from the intermediate position”); 
Longenecker, however, does not teach the following which is described by Mendes:  a plurality of soft goods panels comprising:
at least one side wall panel (see Fig. 2, [206]: fabric portion forming side walls) coupled to the top frame assembly or at least one of the plurality of support members; and 
a floor panel (see Fig. 2, [207]: fabric portion forming floor).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Longenecker with these aforementioned teachings of Mendes to have include a plurality of soft goods panels with at least side walls and a floor panel as taught by Mendes on the existing frame structure of Longenecker to provide a comfortable and safe area to retain a child within the frame of Longenecker (see also Longenecker, para [0003]).
As per claim 11, Longenecker as modified by Mendes teaches all the limitations as described in the above rejection of claim 10, and Longenecker also teaches:  wherein each of the plurality of support members is spring biased into the stored configuration (see para [0030]: “this arrangement enables the biasing mechanism to urge the leg member toward either the first or second configuration once the leg member is moved away from the intermediate position
As per claim 12, Longenecker as modified by Mendes teaches all the limitations as described in the above rejection of claim 10, and Longenecker also teaches:  wherein each of the plurality of spring-biasing mechanisms comprises: 
a spring (see Fig. 10-15, [136]: lock spring);
a catch member (see Fig. 12, [132]: movable lock) disposed along a first end of the spring (see Fig. 12, movable lock [132] is disposed along end of spring [136]);
a wire (see Fig. 12, [80]: spring is formed of “wire”) comprising a first end coupled to the catch member and a second end coupled to one of the plurality of support members (see Fig. 12, under a broadest reasonable interpretation, spring/wire [80] and has one end extending from movable lock [132] via guide [127] and its other end extending along leg member [14]).
As per claim 13, Longenecker as modified by Mendes teaches all the limitations as described in the above rejection of claim 12, and Longenecker also teaches:  wherein each of the plurality of spring-biasing mechanisms further comprises:
a leg locking mechanism (see Fig. 10-12, [121]: locking pin) operably coupled to a first end of the one of the plurality of support members; and
a lock release mechanism (see Fig. 10-11, [122]: locking release) operably coupled to the leg locking mechanism.
As per claim 15
a first top side rail assembly (see Fig. 1, first end top frame member [15]) comprising a first longitudinal axis (frame member [15] has a first axis); 
a first top end rail assembly (see Fig. 1, first side frame member [13]);
a second top side rail assembly (see Fig. 1, second end top frame member [15]) comprising a second longitudinal axis (frame member [15] has a second axis); and 
a second top end rail assembly (see Fig. 1, second side frame member [13]).
As per claim 16, Longenecker as modified by Mendes teaches all the limitations as described in the above rejection of claim 15, and Longenecker also teaches: 
wherein the first top end rail assembly comprises: 
a first top end rail member (see Fig. 4, two frame members [13] are present); and
a second top end rail member pivotably coupled to the first top end rail member (see Fig. 1, 4, first/second end top frame members [13] are split and connected at folding mechanism [17]); and
wherein the second top end rail assembly comprises: 
a third top end rail member (see Fig. 4, two frame members [13] are present on opposing side of “first top end rail members”); and
a fourth top end rail member pivotably coupled to the third top end rail member (see Fig. 1, 4, opposing side first/second end top frame members [13] are split and connected at folding mechanism [17]).
As per claim 17 (as best understood), Longenecker as modified by Mendes teaches all the limitations as described in the above rejection of claim 15, and Longenecker also teaches: wherein the playard further comprises: 
a first corner assembly (see Fig. 1-3, [16]: folding hinge) coupled to a first end of the first top side rail assembly and a second end of the second top end rail assembly;
a second corner assembly (see Fig. 1-3, [16]: folding hinge) coupled to a second end of the first top side rail assembly and a second end of the first top end rail assembly;
a third corner assembly (see Fig. 1-3, [16]: folding hinge) coupled to a second end of the second top side rail assembly and a first end of the first top end rail assembly; and
a fourth corner assembly (see Fig. 1-3, [16]: folding hinge) coupled to a first end of the second top side rail assembly and a first end of the second top end rail assembly.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0146796 to Longenecker in view of U.S. Patent 7,739,759 to Mendes in further view of U.S. Patent 6,434,767 to Welsh.
As per claim 18 (as best understood), Longenecker teaches:  A playard (see Abstract: “foldable frame for a child play yard”) comprising:
a playard frame (see Fig. 1, [10]: crib frame) comprising:
a top frame assembly defining a four-sided top frame (see Fig. 1, [12]: upper frame comprised of end/side members [13/15]) comprising:
a plurality of spring-biasing mechanisms (see Fig. 1, [16]: folding hinge has leg biasing mechanism [90] and [92] spring); and
a plurality of leg members (see Fig. 1, [14]: leg members), each of the plurality of leg members operably coupled to one of the plurality of spring-biasing mechanisms and extending down from the top frame assembly (see Fig. 1, four leg members [14] extend downwardly from folding hinges [16] at each corner), wherein each of the plurality of leg members pivots with respect to the top frame assembly from a use configuration (see Fig. 1) to a stored configuration (see Fig. 4) and wherein each of the plurality of support members (“leg members” is assumed here for purposed of examination) is spring-biased into the stored configuration by one of the plurality of spring-biasing mechanisms (see para [0030]: “this arrangement enables the biasing mechanism to urge the leg member toward either the first or second configuration once the leg member is moved away from the intermediate position”); 
Longenecker, however, does not teach the following which is described by Mendes:  
a top rail soft goods (see Fig. 1, [230]: side wall/fabric material portion) disposed about at least a portion of the top frame assembly (see Fig. 1, upper horizontal frame members [202] are covered with fabric material [230], see also col. 9, lines [61-67] through col. 10, lines [1-7]); 
a plurality of soft goods panels comprising at least one side wall panel (see Fig. 2, [206]: fabric portion forming side walls) and a floor panel (see Fig. 2, [207]: fabric portion forming floor);
a bassinet base (see Fig. 1, [100]: bassinet) comprising:
a first partial bassinet base (see Fig. 1, 3-5, [100/102]: bassinet assembly head end portion) permanently coupled to a first portion of the top rail soft goods (see Fig. 3-5, head end part of bassinet assembly [100] attached to [230] via zipper teeth [130/205]) and configured to be stored within a first cavity of the first portion of the top rail soft goods (see Fig. 5, area immediately below [230] may be considered a cavity under broadest reasonable interpretation where a portion of the bassinet that connects via [140/215] is “stored” or otherwise secured to frame/panels [204/230]); and
a second partial bassinet base (see Fig. 1, 3-5, [100/102]: bassinet assembly foot end portion) permanently coupled to a second portion of the top rail soft goods (see Fig. 3-5, foot end part of bassinet assembly [100] attached to [230] via zipper teeth [130/205]) and configured to be stored within a second cavity of the second portion of the top rail soft goods (see Fig. 5, area immediately below [230] may be considered a cavity under broadest reasonable interpretation where a portion of the bassinet that connects via [140/215] is “stored” or otherwise secured to frame/panels [204/230]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Longenecker 
Longenecker and Mendes, however, do not teach the following which is described by Welsh:  the second partial bassinet base removably coupled to the first partial bassinet base (see Welsh, Figs. 7-9, floor support bars [30] forming bassinet [20] have two separable portions [88/90] to allow folding of bassinet when not in use).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Longenecker and Mendes with these aforementioned teachings of Welsh to have provided the bassinet of Mendes in a foldable/two piece form with removably coupling portions to allow for easier deconstruction of a bassinet when not in use.
As per claim 19, Longenecker as modified by Mendes and Welsh teaches all the limitations as described in the above rejection of claim 18, and additionally Longenecker teaches:  wherein each of the plurality of spring-biasing mechanisms comprises:
a spring (see Fig. 10-15, [136]: lock spring);
a catch member (see Fig. 12, [132]: movable lock) disposed along a first end of the spring (see Fig. 12, movable lock [132] is disposed along end of spring [136]);
a wire (see Fig. 12, [80]: spring is formed of “wire”) comprising a first end coupled to the catch member and a second end coupled to one of the plurality of 
a leg locking mechanism (see Fig. 10-12, [121]: locking pin) operably coupled to a first end of the one of the plurality of leg members and adjustable from a leg release position to a locked position to lock the one of the plurality of leg members in the use configuration (see para [0031]); and
a lock release mechanism (see Fig. 10-11, [122]: locking release)  operably coupled to the leg locking mechanism and configured to release the leg locking mechanism from the locked position (see para [0031]).


Allowable Subject Matter
Claims 3, 5-9, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and providing amendments to claim 18 obviating the rejections under 35 U.S.C 112(b) as noted above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show play yard frames and bassinets with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/28/2021